Exhibit 10.7 CREDIT FACILITY AGREEMENT 18 JULY DRILLSHIP KITHIRA OWNERS INC. as Owner DEUTSCHE BANK AG, LONDON BRANCH as Bookrunner and Joint Mandated Lead Arranger DEXIA CRÉDIT LOCAL, NEW YORK BRANCH as Joint Mandated Lead Arranger VARIOUS FINANCIAL INSTITUTIONS as Lenders DEUTSCHE BANK AG, LONDON BRANCH and DEXIA CRÉDIT LOCAL, NEW YORK BRANCH as Swap Banks DEUTSCHE BANK LUXEMBOURG S.A. as Facility Agent and DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT as Security Trustee ALLEN & OVERY LLP Allen & Overy LLP CONTENTS Clause Page 1. Interpretation 1 2. Facilities 29 3. Conditions Precedent 30 4. Utilisation 31 5. Repayment 35 6. Prepayment and Cancellation 35 7. Interest 40 8. Terms 41 9. Market Disruption 42 10. Taxes 43 11. Increased Costs 45 12. Accounts 46 13. Payments 52 14. Representations and Warranties 54 15. Information Covenants 61 16. General Covenants 66 17. Insurances 80 18. Default 85 19. Security 90 20. The Administrative Parties 91 21. Evidence and Calculations 96 22. Fees 96 23. Indemnities and Break Costs 97 24. Expenses 100 25. Waiver of Consequential Damages 101 26. Amendments and Waivers 101 27. Changes to the Parties 103 28. Disclosure of Information 105 29. Set-Off 106 30. Pro Rata Sharing 106 31. Severability 107 32. Counterparts 107 33. Notices 107 34. Language 109 35. Governing Law 109 36. Enforcement 109 Schedule Page 1. Original Lenders 111 2. Conditions Precedent 112 Part 1Incidentail Costs Loan 112 Part 2Instalment Loan 1 115 Part 3Instalment Loan 2 116 Part 4Instalment Loan 3 117 Part 5Delivery Loan 118 Part 6Incidental Vessel Costs Loan 121 3. Form of Request 122 4. Form of Transfer Certificate 124 5. Loan Repayment Schedule 126 6. Calculation Certificate 127 7. Incidental Vessel Costs 128 8. Calculation of the Mandatory Cost 129 Appendix 1. Form of Delivery General Assignment 131 2. Form of Mortgage 132 3. Form of Charter Assignment 133 4. Form of Swap Agreement Assignment 134 5. Form of DPP 135 6. Form of General Assignment 136 7. Form of Share Charge 137 8. Form of Accounts Charge Agreement 138 9. Form of Equity Account Charge 139 10. Form of Management Agreement Assignment 140 11. Form of Floating Charge 141 12. Approved Budget 142 Signatories 143 THIS AGREEMENT is dated 18 July 2008 BETWEEN: (1) DRILLSHIP KITHIRA OWNERS INC. a corporation incorporated in the Marshall Islands with registered address at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960 as borrower (the Owner); (2) DEUTSCHE BANK AG, LONDON BRANCH as bookrunner and joint mandated lead arranger and bookrunner (in this capacity the Bookrunner and Joint Mandated Lead Arranger); (3) DEXIA CRÉDIT LOCAL, NEW YORK BRANCH as joint mandated lead arranger (in this capacity the Joint Mandated Lead Arranger); (4) THE FINANCIAL INSTITUTIONS listed in Schedule 1 (Original Lenders) as original lenders (the Original Lenders); (5) DEUTSCHE BANK AG, LONDON BRANCH as swap bank (in this capacity a Swap Bank); (6) DEXIA CRÉDIT LOCAL, NEW YORK BRANCH as swap bank (in this capacity a Swap Bank); (7) DEUTSCHE BANK LUXEMBOURG S.A. as facility agent (in this capacity the Facility Agent); and (8) DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT as security trustee (in this capacity the Security Trustee). IT IS AGREED as follows: 1.INTERPRETATION 1.1 Definitions In this Agreement: Account Bank means Deutsche Bank AG (acting through its London branch) or any other bank or financial institution which replaces the Account Bank in accordance with clause 13 of the DPP. Account Bank Mandate means, in relation to any Account (other than the Equity Account), the resolutions, instructions and signature authorities relating to such Accounts as will be agreed by the Account Bank, the Owner and the Security Trustee on or prior to the Utilisation Date for the Incidental Costs Loan. Accounts means together the Debt Service Reserve Account, the Proceeds Account, the Debt Service Account, the CAPEX Account, the Equity Account and the Operating Expenses Account. Accounts Charge Agreement means the charge document in the form attached at Appendix 8 (Form of Accounts Charge Agreement) entered into or to be entered into on or prior to the Utilisation Date for the Incidental Costs Loan by the Owner in favour of the Security Trustee in respect of the Accounts (other than the Equity Account). Act means the Law of Property Act 1925. 1 Administrative Party means the Facility Agent or the Security Trustee. Affiliate means a Subsidiary or a Holding Company of a person or any other Subsidiary of that Holding Company. Agreement means this credit facility agreement, including any schedules or appendices hereto, as amended from time to time. Annual Budget means a budget itemising: (a) during the Pre-Completion Period, the Contract Price, the Incidental Costs, any other costs approved by the Lenders and any other costs and expenses incurred or to be incurred in relation to the construction of the Vessel and containing sufficient information and details to enable the Equity Collateral to be calculated; and (b) during the Post-Completion Period: (i) the anticipated Earnings; (ii) the anticipated Operating Expenses; and (iii) the anticipated CAPEX Expenses, in each case of the Owner for a financial year of the Owner agreed by the board of directors of the Owner (based on the good faith estimates of the officers of the Owner and the Manager) and approved by the Facility Agent in accordance with Clause 15.3 (Annual Budget and reports). Applicable Law means any or all applicable law (whether civil, criminal or administrative), common law, statute, statutory instrument, treaty, convention, regulation, directive, by-law, demand, decree, ordinance, injunction, resolution, order, judgment, rule, permit, licence or restriction (in each case having the force of law) and codes of practice or conduct, circulars and guidance notes generally accepted and applied by the global off-shore oil-rig industry, in each case of any government, quasi-government, supranational, federal, state or local government, statutory or regulatory body, court, agency or association relating to all laws, rules, directives and regulations, national or international, public or private in any applicable jurisdiction from time to time. Applicable Margin means, in respect of the KEXIM Loans or, as the case may be, the Commercial Loans: (a) during the Pre-Completion Period, the Pre-Completion Margin; or (b) during the Post-Completion Period, the Post-Completion Margin, as the case may be. Approved Brokers means R.S.
